                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


RAUL CHARLES FARRIS,

                       Plaintiff,

v.                                                              Case No: 6:18-cv-278-Orl-41KRS

METLIFE, INC.,

                       Defendant.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Defendant’s Motion to Dismiss Plaintiff’s Complaint

(Doc. 11) and Motion to Stay Timelines and Discovery (Doc. 12). Also before the Court is

Plaintiff’s Second Motion for Default Judgment (Doc. 13). United States Magistrate Judge Karla

R. Spaulding submitted a Report and Recommendation (“R&R,” Doc. 15), recommending that

Defendant’s Motion to Dismiss be granted, the Motion to Stay be denied as moot, and Plaintiff’s

Second Motion for Default Judgement be denied.

       Plaintiff filed an Objection to Report and Recommendation (Doc. 16) nearly three weeks

after the deadline per Fed. R. Civ. P. 72(b)(2). As such, the Court is under no obligation to consider

Plaintiff’s objections. However, even if the Court were to consider Plaintiff’s objections, they do

not address the substantive analysis in the R&R.

       The Court agrees with the analysis set forth in the Report and Recommendation. Therefore,

it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 15) is ADOPTED and CONFIRMED and

               made a part of this Order.




                                             Page 1 of 2
           2. Defendant’s Motion to Dismiss Plaintiff’s Complaint (Doc. 11) is GRANTED and

              the case is DISMISSED with prejudice.

           3. Defendant’s Motion to Stay Timelines and Discovery (Doc. 12) is DENIED as

              moot.

           4. Plaintiff’s Second Motion for Default Judgment (Doc. 13) is DENIED.

           5. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on October 11, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                           Page 2 of 2
